DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Yoo et al., US 2020/0203778, in view of Tsunozaki et al., US 2014/0113194.Regarding claim 1, Yoo et al., teaches a method for producing a high-nickel positive electrode active material (0065), comprising: preparing a lithium composite transition metal oxide (0065).
Yoo et al., does not teach having a nickel content of 80 atm % or greater among transition metals; washing the lithium composite transition metal oxide; and mixing the washed lithium composite transition metal oxide with an aluminum raw material and heat treating the mixture at a temperature of 650.degree. C. to 690.degree. C. to obtain a positive electrode active material having a surface portion doped with aluminum.However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 2, Yoo et al., teaches wherein the lithium composite transition metal oxide is represented by [Formula 1] below: Li.sub.aNi.sub.bCO.sub.cMn.sub.dM.sub.eO.sub.2 [Formula 1] in Formula 1, M is one or more selected from the group consisting of W, Cu, Fe, Ba, V, Cr, Ti, Zr, Zn, In, Ta, Y, La, Sr, Ga, Sc, Gd, Sm, Ca, Ce, Nb, Mg, B, and Mo, and 0.9.ltoreq.a.ltoreq.1.5, 0.8.ltoreq.b<1.0, 0<c<0.2, 0<d<0.2, and 0.ltoreq.e.ltoreq.0.02 (0065).Regarding claim 3 Yoo et al., does not teach wherein the aluminum raw material comprises an aluminum-containing acetate, an aluminum-containing nitrate, an aluminum-containing sulfate, an aluminum-containing halide, an aluminum-containing sulfide, an aluminum-containing hydroxide, an aluminum-containing oxide, an aluminum-containing oxyhydroxide, or a mixture thereof.
Tsunozaki et al., teaches aluminum acetate, aluminum nitrate, (0045-0046).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Tsunozaki et al., into the teachings of Yoo et al., because Tsunozaki teaches aluminum is a preferred metal in the lithium composite 


oxide (0042-0046).
Regarding claim 4, Yoo et al., does not teach wherein the aluminum raw material is mixed in an amount of 0.05 parts by weight to 1 parts by weight based on 100 parts by weight of the washed lithium composite transition metal oxide.However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 5, Yoo et al. does not teach wherein the heat treatment is performed in an oxygen atmosphere.Tsunozaki et al., teaches heat treatment is performed in an oxygen atmosphere (0062).Regarding claim 6, Yoo et al. does not teach wherein the mixing is dry-mixing.Tsunozaki et al., teaches the mixing is dry-mixing (0042).Regarding claim 7, Yoo et al., teaches a high-nickel positive electrode active material having an average composition (0065), represented by Formula 2 below: Li.sub.xNi.sub.yCo.sub.zMn.sub.wAl.sub.vM.sub.uO.sub.2 [Formula 2] in Formula 2, M is one or more selected from the group consisting of W, Cu, Fe, Ba, V, Cr, Ti, Zr, Zn, In, Ta, Y, La, Sr, Ga, Sc, Gd, Sm, Ca, Ce, Nb, Mg, B, and Mo, and -0.1.ltoreq.x.ltoreq.0.5, 0.8.ltoreq.y<1.0, 0<z<0.2, 0<w<0.2, 0.001.ltoreq.v.ltoreq.0.05, 

and 0.ltoreq.u.ltoreq.0.02, wherein a doping concentration of Al gradually decreases from a surface of the positive electrode active material toward the center thereof 
(0065).Regarding claim 8, Yoo et al. does not teach wherein an atomic fraction of Al in all transition metals is 2 atm % or greater at a depth of 50 nm or less from the surface of the positive electrode active material.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 9, Yoo et al. does not teach wherein the atomic fraction of Al in all transition metals is 2 atm % to 15 atm % at a depth of 50 nm or less from the surface of the positive electrode active material.However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 10, Yoo et al., teaches a positive electrode (abstract) comprising the high-nickel positive electrode active material of claim 7 (0065).Regarding claim 12, Yoo et al., teaches a lithium secondary battery (abstract; comprising the positive electrode of claim 10 (0064-0070).Regarding claim 12, Yoo et al., teaches wherein the M is a doping element substituted for a transition metal site of the lithium composite transition metal oxide (0066; 0094).Regarding claim 13, Yoo et al., teaches wherein the M is a doping element substituted for a transition metal site of the lithium composite transition metal oxide (0066; 0094).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wang et al., US 2021/0391578; Roy et al., US 2018/0212281; Kim et al., US 10714747; Jito et al., WO 2017/022222; Yamamoto et al., US 2019/0084887; Park et al., US 2020/0044246.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727